OPINION — AG — ** MUNICIPALITY — PLAT — PROPERTY ** (1) A MUNICIPALITY BY ITS ZONING REGULATION 'MAY' REQUIRE A SUBDIVISION TO INCLUDE PARKS OR RECREATION AREAS AS A PART OF ITS PLANNING AND MAY REQUIRE THE DEDICATION OF PROPERTY OFFERED FOR THAT PURPOSE. (2) A MUNICIPALITY MAY REQUIRE OR ALLOW FOR THE PAYMENT OF MONEY IN LIEU OF DEDICATION OF LAND WHERE SUCH DEDICATION IS 'NOT' FEASIBLE FOR THE PARTICULAR SUBDIVISION AND WHERE THE FUNDS COLLECTED ARE EXPENDED FOR THE DEVELOPMENT OF PARK AND RECREATION FACILITIES WHICH BENEFIT THE PARTICULAR REGULATED SUBDIVISION. (COUNTY CLERK, PLATS, CITY, TOWN, DISTRICT BOUNDARIES, PLATTED LAND, ZONING, POWERS, ORDINANCES) CITE: OPINION NO. 80-271, 11 O.S. 41-103 [11-41-103] 11 O.S. 41-106 [11-41-106], 11 O.S. 43-103 [11-43-103] 11 O.S. 45-101 [11-45-101], 11 O.S. 45-104 [11-45-104](A) 11 O.S. 47-101 [11-47-101] (MUNICIPAL BOUNDARIES, MUNICIPAL CODE, MONEY IN LIEU OF LAND, DEDICATION OF LAND) (BETTY ELROD HUNTER)